DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the instant application and are examined on the merits herein. 

Priority
The instant application claims priority to Foreign Patent no. KR10-2019-0169835 filed on 12/18/2019. No priority is given to claims 1-9 in the absence of a translated Foreign Patent application.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110b (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
	Claim 1 recites “a body-fitted type treating apparatus” in line 4. As a body-fitted type treating apparatus has already been introduced in the preamble of the claim, the examiner suggests modifying the claim to recite “the body-fitted type treating apparatus”. 
Further, c in lines 6-9. The wording of these limitations is somewhat unclear; though one of ordinary skill in the art may understand the overall meaning. The limitations read as though the excrement is a required structure for the system. The examiner suggests modifying the claim to recite “a treatment space that is opened in a direction of the genitals and buttocks of the human body and that is configured to receive excrement discharged from the human body, a discharge unit which is provided in the body and communicates with the treatment space to discharge the excrement received within the treatment space”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-9 recite the limitations "the preset reference temperature" in line 2 and “the preset reference humidity” in line 3. There is insufficient antecedent basis for these limitations in the claims. These rejections could be rendered moot by changing the limitations in all claims 5-9 to recite “a preset reference temperature” and “a preset reference humidity”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent no. 10,358,807 to Chen (PTO-892).
Regarding claim 1, Chen discloses an excrement care robot with a precision control function of an adjacent region to the genitals (col. 2 lines 48-59, overall explanation of the claimed invention) for making an optimal wearing environment (col. 6 lines 30-52, explanation of the ways in which the system creates a more comfortable user wearing environment) inside a wearing part of a body-fitted type treating apparatus (Fig. 1-2 suction seat), the excrement care robot comprising: a body-fitted type treating apparatus (Fig. 1-2 suction seat) including a body (1-3 housing, jacket, and base fitted to the ergonomics of the human private hip) which has a shape corresponding to bends of the genitals and buttocks of the human body (col. 5 lines 23-25, housing is ergonomic for the human private hip; col. 7 lines 22-28, housing is comfortable and ergonomic for contact with skeleton and skin of the human private hip) and is formed with a treatment space (4 inner cavity) that is opened in a direction of the genitals and buttocks of the human body to receive excrement discharged from the human body (col. 3 lines 14-17, a hole is provided in the inner cavity and opposite to the human excretory organs; col. 7 lines 49-52, discharge port at the bottom of 41 cavity body within 4 inner cavity for discharge of excrement and urine), a discharge unit which is provided in the body (col. 7 lines 40-42, discharge port at the bottom of 41 cavity body within 4 inner cavity) and communicates with the treatment space (4 inner cavity) to discharge the excrement of the treatment space to the outside (col. 7 lines 40-42, discharge port connected to an external negative pressure pipeline; col. 7 lines 49-52, discharge port for discharge of excrement and urine), a sensor unit which is provided in the body (col. 7 lines 29-37, 43-45 sensors provided in 4 inner cavity of 1-3 housing, jacket, and base; 43-45 sensors) to sense an environment condition in the treatment space including a temperature and a humidity (col. 7 lines 56-62, 43-45 sensors detect environmental conditions of 41 cavity body within 4 inner cavity; 43 excrement sensor, 44 temperature and humidity sensor, 45 urine sensor), and an environment control unit (5 ventilation device, 6 cleaning device, negative pressure pipeline) which is provided in the body (col. 7 lines 42-45, 5 ventilation device and 6 cleaning device are provided in the interior of 41 cavity body within 4 inner cavity of 1-3 housing; col. 7 lines 40-42, negative pressure pipeline provided partially within body where connected to the discharge port at the bottom of 41 cavity body within 4 inner cavity) to control the temperature and humidity environments of the treatment space (col. 9-10 lines 60-67 and 1-11, 5 ventilation device and 6 cleaning device used to modify the temperature and humidity based on 44 temperature and humidity sensor; 4 inner cavity); and a driving control unit (col. 7 lines 45-48, control system of the main unit) which receives sensor data of the sensor unit (col. 7 lines 45-48, 43-45 sensors) to control the driving of the environment control unit (col. 9-10 lines 29-67 and 1-11, static and dynamic working conditions of the control system and subsequently driven systems; Fig. 5-6 working conditions of the control system).
Regarding claim 2, Chen discloses that the sensor unit (col. 7 lines 29-37, 43-45 sensors provided in 4 inner cavity of 1-3 housing, jacket, and base; 43-45 sensors) comprises a temperature and humidity measuring sensor that measures the temperature and humidity in the treatment space (col. 7 lines 58-62 temperature and humidity sensor usage; 44 temperature and humidity sensor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1 above, and further in view of Foreign Patent application no. CN/108852599 to Zhang (PTO-892).
Regarding claim 3, Chen discloses that the environmental control unit comprises an air suck passage for sucking air in the treatment space (col. 7 lines 40-42, negative pressure pipeline provided partially within body where connected to the discharge port at the bottom of 41 cavity body within 4 inner cavity; col. 9 lines 52-53 negative pressure provides suction of excrement from 41 cavity body within 4 inner cavity; negative pressure pipeline); a spray unit for spraying hot or cold water into the treatment space (col. 8 lines 6-37, 6 cleaning device comprising 71 spraying nozzle for supplying water and accompanying structure; col. 7 lines 42-45, 6 cleaning device in communication with 41 cavity body of 4 inner cavity; col. 5 lines 36-42, adjustable water temperature); an air supply passage for supplying air having predetermined temperature and humidity conditions to the treatment space (col. 7-8 lines 63-67 and 1-6, 5 ventilation device comprising 52 air inlet pipe for supplying air; col. 7 lines 42-45, 5 ventilation device in communication with 41 cavity body of 4 inner cavity; col. 9 lines 60-66, air having predetermined conditions; col. 5 lines 36-42, adjustable air temperature); however, Chen differs from the instantly claimed invention in that Chen fails to explicitly disclose a heater for heating the air supplied through the air supply passage. 
Zhang teaches a heater (15 air heater) for heating the air supplied through the air supply passage (13 air supply pipe) to the nursing toilet (Fig. 2).
Zhang is considered to be analogous to the instantly claimed invention in that Zhang teaches a patient-mounted toilet for use by patients with reduced mobility. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to provide a heater within the air supply passage of Chen as taught by Zhang, because Chen discloses that the air of the air supply passage is temperature adjustable (see col. 5 lines 36-42) and Zhang teaches that an air heater can heat the air within the toilet space to provide a comfortable user experience (see para. 0029). 
Regarding claim 4, Chen discloses that in the instance that the temperature of the treatment space is less than a preset reference temperature, the driving control unit operates the air supply passage to provide warm air (col. 9 lines 60-67, control system can set air temperature and humidity ranges; col. 9 lines 3-5, when temperature is less than T1 52 air inlet pipe of 5 ventilation device provides warm air; col. 7-8 lines 63-67 and 1-3, 52 air inlet pipe of 5 ventilation device connected to external air supply equipment), providing the same effect as though the driving control unit had driven a heater and the air supply passage. Chen fails to specifically disclose that the humidity is within the preset humidity reference range during this instance, but one of ordinary skill in the art would understand from the disclosure of Chen that this system would provide a further effect in the instance that the humidity was outside of the reference humidity range (col. 10 lines 5-11, humidity correction systems). One could assume that this singular effect of temperature correction would occur in the instance that only the temperature needed correction.
Regarding claim 5, Chen discloses that in the instance that the temperature of the treatment space is less than a preset reference temperature, the driving control unit operates the air supply passage to provide warm air (col. 9 lines 60-67, control system can set air temperature and humidity ranges; col. 10 lines 3-5, when temperature is less than T1 52 air inlet pipe of 5 ventilation device provides warm air; col. 7-8 lines 63-67 and 1-3, 52 air inlet pipe of 5 ventilation device connected to external air supply equipment), providing the same effect as though the driving control unit had driven a heater and the air supply passage, and in the instance that the humidity of the treatment space is less than a preset humidity range, the driving control unit operates the spray unit to spray hot water (col. 9 lines 60-67, control system can set air temperature and humidity ranges; col. 8 lines 54-59 and col. 10 lines 7-10, when humidity is less than H1 61 water inlet pipeline and 71 cleaning nozzle of 6 cleaning device provide cleaning water; col. 1 lines 24-29, warm water is provided for removing odor and cleaning privates).
Regarding claims 6-9, the combined teachings of Chen and Zhang differ from the instantly claimed invention in that they fail to explicitly disclose the functionality of the heater, air supply passage, suction passage, and spray unit within the temperature and humidity conditions claimed; however, the combined teachings of Chen and Zhang do teach an excrement care robot with an environmental control unit as claimed as explained in the rejection of claim 3 above.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to initiate the control unit to drive different structures of the environmental control unit of Chen and Zhang when the temperature and humidity conditions occur as claimed, because a system having structure that performs a function, which only needs to occur if a condition precedent is met, requires only the structure for performing that function should the condition occur, as is explained in MPEP 2111.04(II). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781